Citation Nr: 0618875	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  01-02 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent prior to 
March 30, 2000, for nerve palsy of the peroneal division of 
the sciatic nerve on the left lower extremity.  

2.  Entitlement to a rating in excess of 80 percent from 
March 30, 2000, for nerve palsy of the peroneal division of 
the sciatic nerve on the left lower extremity.  

3.  Entitlement to an effective date earlier than March 30, 
2000, for an award of total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.

4.  Entitlement to an effective date earlier than March 30, 
2000, for an award of special monthly compensation.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from January 1951 until June 
1951.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from October 1995 and May 2000 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in St. Louis, Missouri.

In August 1997, the issue of entitlement to an increased 
rating for nerve palsy of the peroneal division of the 
sciatic nerve on the left lower extremity was before the 
Board.  At that time, a 30 percent rating was in effect, 
which the Board increased to 40 percent.  Entitlement to a 
disability evaluation in excess of 40 percent was denied.  
The veteran appealed that decision to the United States Court 
of Veterans Appeals (COVA), now known as the United States 
Court of Appeals for Veterans Claims (CAVC).  In an April 
1999 Order, the Court vacated the August 1997 Board decision 
and remanded the matter back to the Board for development 
consistent with the parties' Joint Motion for Remand and to 
Suspend Proceedings (Joint Motion).  Pursuant to such Court 
Order, the Board remanded the matter back to the RO for 
further development in September 1999.

It is additionally noted that the matters currently on appeal 
were again remanded by the Board in July 2003.  


FINDINGS OF FACT

1.  Prior to March 30, 2000, the veteran's nerve palsy of the 
peroneal division of the sciatic nerve on the left lower 
extremity was productive of complaints of pain and numbness; 
objectively, he had slight muscular atrophy and partial 
paralysis of the left leg.

2.  From March 30, 2000, the veteran's nerve palsy of the 
peroneal division of the sciatic nerve on the left lower 
extremity has been productive of complaints of pain and 
numbness with objective evidence of complete paralysis of the 
left peroneal nerve and complete foot drop.  

3.  In an unappealed November 1997 rating decision, a claim 
of entitlement to TDIU was denied.

4.  A communication received on October 20, 1999, may be 
construed as a request to reopen a claim of entitlement to 
TDIU.

5.  Within one year prior to the veteran's October 20, 1999 
claim, it was not factually ascertainable that the veteran 
was unable to obtain or maintain substantially gainful 
employment.

6.  No other evidence prior to October 20, 1999, but 
following the last final rating decision in November 1997, 
establishes entitlement to TDIU.  

7.  A VA examination dated March 30, 2000 serves as an 
informal claim of entitlement to special monthly compensation 
for loss of use of the foot.  


CONCLUSIONS OF LAW

1.  Prior to March 30, 2000, the criteria for entitlement to 
an evaluation in excess of 40 percent for nerve palsy of the 
peroneal division of the sciatic nerve on the left lower 
extremity were not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.124a, 
Diagnostic Code 8520 (2005).

2.  From March 30, 2000, the criteria for entitlement to an 
evaluation in excess of 80 percent for nerve palsy of the 
peroneal division of the sciatic nerve on the left lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.124a, 
Diagnostic Code 8520 (2005).

3.  The criteria for an effective date prior to March 30, 
2000, for the award of TDIU  have not been met.  38 U.S.C.A.  
§ 5110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.155, 3.159, 3.400 (2005).

4.  The criteria for an effective date prior to March 30, 
2000, for the award of special monthly compensation based on 
loss of use of the foot have not been met.  38 U.S.C.A.  § 
5110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.155, 
3.159, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.   Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  As previously defined by the courts, those 
five elements consist of:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.   Upon receipt of an 
application for "service connection," therefore, VA is 
required to review the information and the evidence presented 
with the claim and provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In the present case, VA satisfied its duty to notify by means 
of July 2003 and March 2004 letters from the RO to the 
veteran.  The letters informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  

The letters discussed above did not inform the veteran as to 
schedular criteria for disabilities of the peripheral nerves.  
However, this is found to be harmless error because the 
supplemental statements of the case dated in May 2000 and 
November 2005, under the heading "Pertinent Laws; 
Regulations; Ratings Schedule Provisions," set forth the 
relevant diagnostic code (DC) for the disability at issue (38 
C.F.R. § 4.124a, DC 8520), and included a description of the 
rating formula for all possible schedular ratings under those 
diagnostic codes.  Therefore, the Board finds that the 
appellant has been informed of what was necessary to achieve 
a higher rating for his service-connected disability at 
issue.

The VCAA notice provided to the veteran also failed to 
include the laws pertinent to effective dates.  However, this 
is also found to be harmless error because such information 
was again included in various statements of the case and 
supplemental statements of the case.  Thus, the veteran is 
found to have been informed as to the requirements necessary 
to substantiate his earlier effective date claims.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, a February 2006 
Supplemental Statement of the Case contained the complete 
text of 38 C.F.R. § 3.159(b)(1), which includes such notice.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable RO rating on a claim for VA benefits.  In 
the present case, the unfavorable RO decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial RO decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Additionally, the veteran's 
statements in support of his appeal are affiliated with the 
claims folder.  In such statements, the veteran indicated 
that, in addition to VA facilities, he has received treatment 
referable to his nerve palsy at Kansas University 
Anesthesiolgy and at Baylor University Medical Center.  The 
claims file indicates that no records could be found at the 
former facility and the veteran was notified of this fact.  

With respect to the Baylor University records, it is unclear 
whether a negative search result was ever confirmed.  
However, the veteran had only claimed a single instance of 
treatment at that facility, for pain management.  The veteran 
has not stated, and the record does not otherwise indicate, 
that any comprehensive testing or examination was performed 
at Baylor University or that any opinions were offered from 
physicians at that facility regarding the veteran's 
employability.  Moreover, in one statement dated in November 
1999, the veteran reported that his treatment at Baylor 
University occurred in 1992 or 1993.  This precedes the 
rating period on appeal and would not have any impact with 
respect to the earlier effective date claim for TDIU, because 
it precedes a 1997 final denial on that issue.  In light of 
these factors, the Board concludes that additional efforts to 
acquire any outstanding documents from Baylor University are 
required under the VCAA.  Indeed, it appears further 
development would serve little or no useful purpose and would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  The Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(although the Board has an obligation to provide reasons and 
bases supporting a decision, there is no need to discuss, in 
detail, extensive evidence of record).  Accordingly, the 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis will focus specifically on what the 
evidence shows, or does not show, as to each claim.  

Procedural history

In a September 1995 rating decision, the veteran was granted 
a 20 percent evaluation for residuals of left lower extremity 
nerve palsy, to include foot drop, as a residual of left hip 
revision surgery under the provisions of 38 U.S.C.A. § 1151.  
The award was effective March 31, 1994, and the 20 percent 
rating was subject to change pending an immediate VA 
examination to determine the full extent of the veteran's 
residuals.  Such VA examination was performed in October 
1995, the findings of which justified a 30 percent 
evaluation, which was effectuated in another rating decision 
later that month.  Following the October 1995 rating 
decision, the veteran expressed disagreement and ultimately 
perfected an appeal.  (The Board notes that, based on this 
history, the increased rating claim is appropriately viewed 
as an appeal from an initial rating.  For the sake of 
consistency with prior rating actions and past Board 
adjudications, the increased ratings claims here were not 
characterized as initial ratings, but they will be properly 
analyzed as such.)

The matter came before the Board in August 1997, where an 
increased evaluation to 40 percent was granted.  This was 
effectuated by the RO in a September 1997 rating decision.

The Board's August 1997 decision was vacated by the Court in 
an April 1999 Order.  Specifically, it was found that the 
Board erred in failing to consider the applicability of 
Diagnostic Code 8521 because an award under that section 
would have provided a basis for a grant of special monthly 
compensation pursuant to 38 C.F.R. § 3.350.  

Ultimately, the veteran's disability evaluation for his 
residuals of left lower extremity nerve palsy, to include 
foot drop, was increased to 80 percent.  This increase was 
granted in a May 2000 rating decision.  That same rating 
action also granted entitlement to TDIU and special monthly 
compensation.  All three grants were effective March 30, 
2000, the date of a VA examination showing complete paralysis 
of the peroneal nerve.  

I.  Increased rating of nerve palsy of the peroneal division 
of the sciatic nerve 
on the left lower extremity, prior to March 30, 2000

At the outset, it is noted that the current appeal 
essentially stems from the initial assignment of a disability 
rating.  As such, the Board must consider the entire time 
period involved, and whether staged ratings where warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

Prior to March 30, 2000, the veteran was assigned a 40 
percent rating for nerve palsy of the peroneal division of 
the sciatic nerve on the left lower extremity pursuant to 
Diagnostic Code 8520.  Under that Code section, a 40 percent 
rating is warranted for incomplete paralysis of the sciatic 
nerve, moderately severe.  In order to be entitled to the 
next-higher 60 percent rating, the evidence must demonstrate 
severe incomplete paralysis with marked muscular atrophy.  
Finally, an 80 percent rating is warranted where the evidence 
shows complete paralysis of the sciatic nerve, where the foot 
dangles and drops, with no active movement possible of the 
muscles below the knee, and with flexion of the knee weakened 
or (very rarely) lost. 

The Board has reviewed the evidence of record and finds no 
basis for a rating in excess of 40 percent during the period 
in question.  Significantly, there is no showing of marked 
muscular atrophy as would be required for the next-higher 60 
percent evaluation.  To the contrary, VA examination in 
October 1997 noted only mild atrophy of the muscles of the 
left lower extremity.  A May 1999 VA outpatient treatment 
record notes some wasting of the anterior compartment of the 
left lower extremity, but there is no finding that such 
atrophy is marked.  Similarly, a December 1999 report from 
the Clarke Orthopedic Clinic notes atrophy but does not 
specify the level of severity.  No other competent evidence 
establishes marked muscular atrophy during the rating period 
prior to March 30, 2000.  

The competent evidence during the period in question also 
fails to demonstrate complete paralysis of the sciatic nerve, 
where the foot dangles and drops, with no active movement 
possible of the muscles below the knee, and with flexion of 
the knee weakened or lost.  Here, the evidence does show an 
absence of left foot dorsiflexion.   However, such evidence 
does not demonstrate a complete absence of movement of the 
muscles below the knee.  For example, VA examination in 
October 1995 revealed left ankle plantar flexion to 40 
degrees, inversion to 15 degrees and eversion to 5 degrees.  
VA examination in September 1996 showed muscle strength of 
3/5 in the left lower leg and muscle strength of 2/5 for 
plantar flexion of the left foot.  Upon subsequent VA 
examination in October 1997, the veteran had 3/5 strength for 
plantar flexion in the left foot.  He also had 3/5 strength 
in the left lower leg.  Furthermore, a May 1999 VA outpatient 
treatment record showed 4/5 plantar flexion in the left foot.  

The Board has also considered the veteran's statements, 
including testimony provided at an April 1997 hearing.  
However, this evidence does not establish entitlement to a 
higher rating during the period in question.  Indeed, at the 
April 1997 hearing, the veteran did not state that he had 
complete paralysis of the lower left leg.  He rather stated 
that he had "minimal" feeling.  (Transcript "T," at 8.)  
Moreover, although he reported having practically no feeling 
in the left foot, he did have some feeling on the sole of his 
foot.  (T. at 9.)  The Board acknowledges the veteran's 
complaints that his left foot remained dropped and would drag 
the floor if he was not using a brace.  (T. at 9-10.)  He 
could never raise his foot up and could not raise his toes, 
though he could wiggle them.  He could slightly bend his foot 
down.  His primary complaints were constant pain, and 
worsening symptoms of cramping, numbness and ankle swelling.  
(T. at 11.)  Such symptoms are found to be considered in the 
assigned 40 percent evaluation in effect prior to March 30, 
2000.  Without a showing of marked muscular atrophy or 
complete paralysis of the lower left foot, a higher 
evaluation is not supported by the medical evidence.  

The Board further notes that no alternate Diagnostic Code 
affords a rating in excess of 40 percent for the veteran's 
nerve palsy of the peroneal division of the sciatic nerve on 
the left lower extremity during the period in question.  
Indeed, Diagnostic Code 8521, for paralysis of the external 
popliteal nerve, provides a maximum benefit of 40 percent.  
Diagnostic Code 8522, for paralysis of the musculocutaneous 
nerve, provides a maximum benefit of only 30 percent.  There 
are no other relevant Code sections for consideration.  

In sum, the veteran's disability picture prior to March 30, 
2004, is consistent with the 40 percent disability evaluation 
presently in effect under Diagnostic Code 8520.  There is no 
basis for a rating in excess of that amount.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

II.  Increased rating- nerve palsy of the peroneal division 
of the sciatic nerve on the left lower extremity, from March 
30, 2000 

From March 30, 2000, the veteran has been assigned an 80 
percent rating for nerve palsy of the peroneal division of 
the sciatic nerve on the left lower extremity pursuant to 
Diagnostic Code 8520.  Under that Code section, an 80 percent 
rating is warranted where the evidence shows complete 
paralysis of the sciatic nerve, where the foot dangles and 
drops, with no active movement possible of the muscles below 
the knee, and with flexion of the knee weakened or (very 
rarely) lost.  This represents the maximum available benefit 
under this Code section.  As such, this Diagnostic Code 
cannot serve as a basis for a higher rating here.  Moreover, 
no other Diagnostic Codes under 38 C.F.R. § 4.124a, 
concerning diseases of the peripheral nerves, provides a 
rating higher than the 80 percent currently in effect from 
March 30, 2000.  

The veteran contends that his nerve palsy of the peroneal 
division of the sciatic nerve on the left lower extremity is 
100 percent disabling.  He stated at his September 2002 
hearing before the undersigned that on some days he 
experienced a sharp, cutting pain in the left foot, as though 
it had been amputated.  (Transcript "T," at 7.)  At other 
times the foot was simply numb, as if it was not there.  He 
further complained of awful thigh cramps in the left lower 
extremity.  He indicated that he wore a metal brace on his 
foot during the day and had a special softer brace to wear in 
bed at night.  The veteran also indicated at his September 
2002 hearing that he was unable to put on his shoes and 
socks.  (T. at 8.)  

Although acknowledging the veteran's description of his 
symptoms, as set forth above, the Board finds that the 80 
percent rating currently in effect appropriately encompasses 
his symptomatology.  Moreover, since a TDIU rating is in 
effect as of March 30, 2000, the veteran is effectively rated 
at 100 percent during the period in question.  There are no 
other schedular means by which a 100 percent evaluation can 
be granted for this disability and extraschedular 
consideration under 38 C.F.R. § 3.321 (2005) is not warranted 
because the veteran's award of TDIU appropriately accounts 
for his unemployability.  

III.  Earlier effective date- TDIU

At the outset, the Board notes that entitlement to TDIU 
requires the presence of impairment so severe that it is 
impossible for the average person to follow a substantially 
gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2005).  Moreover, such 
impairment must be due to service-connected disabilities.  

In a May 2000 rating determination, the RO granted TDIU, 
effective March 30, 2000.  The veteran contends that he is 
entitled to an earlier effective date for that award.  
Specifically, in an August 2004 statement, the veteran 
contended that he had been totally disabled since July 28, 
1989, the day after a mishandled left hip surgery.  
Alternatively, at the September 2002 hearing before the 
undersigned, the veteran's representative contended that the 
effective date should go back at least to March 31, 1994, the 
date on which the veteran filed his 1151 claim involving an 
unsuccessful left hip revision that caused the veteran's 
nerve palsy.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date for an increased rating for disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred if a claim is received within 1 year from such date; 
otherwise, the effective date is the date of receipt of the 
claim. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

The veteran's claim of entitlement to TDIU was received by VA 
on October 27, 1997.  The claim was considered and denied by 
the RO on November 25, 1997.  The veteran did not appeal that 
decision and it became final.  See 38 U.S.C.A. § 7105.  Such 
finality precludes award of an effective date prior to 
November 25, 1997.  

In the interests of clarity, the Board observes that the 
September 1999 Court Order limited its scope to the increased 
evaluation claim and such Order in no way affects the 
finality of the RO's November 1997 determination regarding 
TDIU that followed the Board's August 1997 decision as to the 
evaluation of the veteran's left lower extremity nerve palsy.  
Based on the foregoing, the November 1997 rating decision 
denying entitlement to TDIU is final.  Thus, the Board must 
determine whether any effective date after that final 
decision, but prior to the effective date currently assigned, 
is warranted.

In a communication received by VA on October 20, 1999, the 
veteran stated that he had not been able to work since July 
28, 1989.  In this regard, it is noted that any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155 (2005).

The October 1999 statement is found to be an informal claim 
under 38 C.F.R. § 3.155.  As such, the date of claim here is 
October 20, 1999.  Thus, under 38 C.F.R. § 3.400(0)(2), it is 
necessary to determine whether, sometime between October 20, 
1998, and October 20, 1999, the veteran's inability to follow 
a substantially gainful occupation became factually 
ascertainable.  

After a review of the documents dated between October 20, 
1998, and October 20, 1999, the Board finds no basis for 
concluding that the veteran's unemployability was factually 
ascertainable.  Indeed, none of the medical evidence during 
this period contains any competent findings that the veteran 
was unable to follow a substantially gainful occupation 
solely as a result of a service-connected disability.  

Having eliminated 38 C.F.R. § 3.400(0)(2) as a basis for an 
earlier effective date, the remaining standard is the 
comparison between the receipt of the claim and the date 
entitlement arose, whichever is the later.  Again, October 
20, 1999, is found to be the date of claim.  The date upon 
which entitlement arose will be determined below.

In determining the date upon which entitlement arose, the 
Board notes that VA clinical records dated in October 1990 
and October 1991, which indicate that the veteran was 
"totally disabled," cannot provide the basis an earlier 
effective date because they precede a final rating decision 
denying TDIU in November 1997.  A VA outpatient treatment 
report dated in January 1997, which also stated that the 
veteran was fully disabled, is excluded from consideration 
for the same reason.  

The Board acknowledges a December 1999 addendum to an August 
1999 treatment note written by M. S. C., M.D., of Clarke 
Orthopedic Clinic.  In that addendum, Dr. M. S. C. stated 
that, after speaking with the veteran on the telephone, it 
was his opinion that the injury to his left lower extremity 
would be permanent and would lead to significant impairment 
of function.  He also noted the veteran's reports of constant 
severe pain that prevented him from working.  

Although it followed the last final denial in November 1997, 
the December 1999 statement from Dr. M. S. C. cannot be 
considered the date upon which entitlement to TDIU arose.  
Indeed, that statement does not amount to a competent opinion 
that the veteran's service-connected disability precluded him 
from obtaining and maintaining substantially gainful 
employment.  Dr. M. S. C. did not offer any opinion as to the 
veteran's employability, but rather he merely reported the 
veteran's history as told to him.  In this regard, a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  

The Board will next consider the VA examination performed on 
March 30, 2000, which indicated complete paralysis of the 
left peroneal nerve with complete foot drop.  This may 
reasonably be accepted as the date upon which entitlement 
arose.  In so finding, it is noted that under 38 C.F.R. 
§ 3.350(2)(b) complete paralysis of the left peroneal nerve 
will be taken as loss of use of the foot.  

In sum, the date of claim here is October 20, 1999.  The date 
upon which entitlement arose is March 30, 2000.  As the later 
of these dates controls, the appropriate effective date is 
March 30, 2000, as presently assigned.  The Board finds no 
basis for an effective date prior to March 30, 2000.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

IV.  Earlier effective date- special monthly compensation

Under 38 C.F.R. § 3.350, special monthly compensation is 
warranted for loss of use of the foot.  Moreover, the statute 
provides that complete paralysis of the external popliteal 
nerve (common peroneal) and consequent footdrop, accompanied 
by characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve, will be taken as loss of 
use of the foot.  

In a May 2000 rating determination, the RO granted 
entitlement to special monthly compensation for loss of use 
of the foot under 38 C.F.R. § 3.350.  Such award was made 
effective March 30, 2000, the date of VA examination 
indicating complete paralysis of the external popliteal nerve 
(common peroneal).  The veteran contends that he is entitled 
to an earlier effective date for that award.  

Pursuant to 38 C.F.R. § 3.157, once a claim for compensation 
has been allowed, a report of VA examination will be accepted 
as an informal claim for increased benefits.  

Thus, in the present case, the VA examination report dated on 
March 30, 2000, serves as both the date of claim and the date 
entitlement arose.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

Because entitlement to special monthly compensation can only 
be awarded for a disability that is already service-
connected, such a claim is deemed to be a claim for increased 
compensation, and the effective date rules for increased 
compensation apply to a special monthly compensation claim. 

The effective date for an increased rating for disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred if a claim is received within 1 year from such date; 
otherwise, the effective date is the date of receipt of the 
claim. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

Again, the March 30, 2000, VA examination is found to 
constitute an informal claim here.  Thus, under 38 C.F.R. § 
3.400(0)(2), it is necessary to determine whether, sometime 
between March 30, 1999, and March 30, 2000, there was a 
factually ascertainable worsening of the veteran's service-
connected left foot disability such as to enable a grant of 
special monthly compensation.  Specifically, it must be 
factually ascertainable during such time period that the 
veteran had loss of use of the left foot due to complete 
paralysis.  

After a review of the documents dated between March 30, 1999, 
and March 30, 2000, the Board finds no basis for concluding 
that complete paralysis of the left foot was factually 
ascertainable.  To the contrary, an August 1999 treatment 
record from Clarke Orthopedic Clinic clearly indicated 
partial paralysis of the left leg.  Additionally, VA 
outpatient treatment records dated in May 1999 do not 
demonstrate complete paralysis of the left leg and instead 
show 4/5 plantar flexion of the left foot and diminished (but 
not absent) sensation.  No other evidence within the relevant 
time frame demonstrates complete paralysis of the left foot 
or otherwise establishes loss of use of that extremity.

Having eliminated 38 C.F.R. § 3.400(0)(2) as a basis for an 
earlier effective date, the remaining standard is the 
comparison between the receipt of the claim and the date 
entitlement arose, whichever is the later.  

To summarize, March 30, 2000, is the date of informal claim 
and the date upon which entitlement arose.  There is no basis 
for an effective date prior to March 30, 2000.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to a rating in excess of 40 percent prior to 
March 30, 2000, for nerve palsy of the peroneal division of 
the sciatic nerve on the left lower extremity is denied.

Entitlement to a rating in excess of 80 percent from March 
30, 2000, for nerve palsy of the peroneal division of the 
sciatic nerve on the left lower extremity is denied.

Entitlement to an effective date earlier than March 30, 2000, 
for an award of TDIU is denied.

Entitlement to an effective date earlier than March 30, 2000, 
for an award of special monthly compensation is denied. 



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


